 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   ANGEL BERNABE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 1:17-po-00203-SAB
12                   Plaintiff,                       STIPULATION TO EXTEND
                                                      BRIEFING SCHEDULE
13           vs.                                      ORDER
14    ANGEL BERNABE,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Matthew Lemke, counsel for defendant Angel Bernabe, that the briefing
20   schedule be extended by one week. Specifically, that the deadlines currently set for July 25, 2019
21   and August 8, 2019 be extended to August 1, 2019 and August 15, 2019, respectively. The
22   parties request that the status conference currently set for August 27, 2019, remain as scheduled.
23          On July 18, 2019, defense counsel requested a briefing schedule in order to file a motion
24   challenging Mr. Bernabe’s alleged probation violation. Upon further consideration, defense
25   counsel requests an extension of the briefing schedule in order to conduct additional research,
26   complete investigation, and consult with colleagues at the Office of the Federal Defender.
27   //
28   //
 1                                               Respectfully submitted,
 2                                               MCGREGOR W. SCOTT
                                                 United States Attorney
 3
 4   Date: July 25, 2019                         /s/ Jeffrey Spivak
                                                 JEFFREY SPIVAK
 5                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
 6
                                                 HEATHER E. WILLIAMS
 7                                               Federal Defender
 8
 9   Date: July 25, 2019                         /s/ Matthew Lemke
                                                 MATTHEW LEMKE
10                                               Assistant Federal Defender
                                                 Attorney for Defendant
11                                               ANGEL BERNABE
12
13                                             ORDER
14            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the briefing schedule
15   be extended by one week. Mr. Bernabe is required to file any affirmative motions by August 1,
16   2019. The government is required to file any motions in response by August 15, 2019. The status
17   conference will remain scheduled for August 27, 2019, at 10:00 a.m.
18
19   IT IS SO ORDERED.
20   Dated:     July 26, 2019
21                                                   UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27

28
